Allowable Subject Matter
	Claims 21-40 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to independent claims, the prior art of record fails to teach or suggest, either alone or in combination “device, comprising: a camera that captures images of an eye; and a controller comprising one or more processors, wherein the controller is configured to: estimate a cornea center of the eye based on one of the images of the eye captured by the camera; estimate a pupil center of the eye based on the image of the eye; reconstruct an optical axis of the eye based on the cornea center and the pupil center, wherein the optical axis passes through the cornea center and the pupil center; and reconstruct a visual axis of the eye based on the optical axis and a 3D geometric model of the eye, wherein the visual axis passes through a fovea of the eye and the pupil center.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628